On April 3,1997, it was ordered, adjudged and decreed that for the offense of Theft (Common Scheme), a felony, in Cause No. BDC 95-126, the defendant is sentenced to Montana State Prison for a period of ten (10) years. The Court recommends defendant be placed in a pre-release center. If Montana State Prison deems it appropriate, the defendant may serve his sentence at another prison. Conditions of defendant’s parole/probation are stated in the April 3, 1997 judgment. On May 29, 1997, in an addendum to Judgment, the judgment imposed herein on April 3, 1997, shall include the following: The defendant is granted forty-eight (48) days’ credit for time served prior to sentencing.
On August 21, 1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by attorney Charles Petaja. The state was represented by deputy county attorney Michael Menahan.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, there is a split decision of the Sentence Review Division. It is the decision of the Honorable Robert Boyd and the Honorable Jeff Langton that the sentence shall be affirmed with the requirement that the defendant complete the anger management course at Montana State Prison.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Alternate Chairman, Hon. Robert Boyd, Alternate Member, Hon. Jeff Langton.
The Honorable Richard Phillips dissents. Judge Phillips would suspend five (5) years but require the defendant to complete the anger management course given by Montana State Prison.
Member, Hon. Richard Phillips.
Done in open Court this 21st day of August, 1997.
The Sentence Review Board wishes to thank attorney Charles Petaja for representing Charles Reynolds in this matter and also deputy county attorney Michael Menahan for representing the State.